Citation Nr: 0901577	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-36 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran sustained combat wounds in the Republic of 
Vietnam and was awarded the Purple Heart medal.

2.  The record before the Board places the evidence in 
relative equipoise as to whether the veteran has PTSD that is 
reasonably the result of in-service stressors during military 
service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 
3.304(f) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  In view of the 
complete grant of the benefits awarded in this case, there is 
no need for additional development or notice.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) (West 2002). 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

A review of service personnel records discloses that the 
veteran served on active duty in the Republic of Vietnam 
during the Vietnam era and was awarded the Purple Heart, 
among his other awards and decorations.  Other evidence of 
record shows that he sustained shrapnel wounds in the right 
leg and buttocks.  Service connection is currently in effect 
for scars, residuals shot fragment wound in the right 
buttock, hip, posterior thigh, and popliteal area rated as 
noncompensably disabling.  (See September 2004 Rating 
Decision)

Inasmuch as the record indicates that the veteran was awarded 
the Purple Heart and that his claimed stressors relate to 
combat experiences, and in light of the fact that there is no 
evidence to the contrary, the Board finds that he did engage 
in combat with the enemy and concedes that he has the in-
service stressor required for service connection for PTSD.

In this case, there is conflicting evidence as to whether the 
criteria for a diagnosis of PTSD have been met.  Essentially 
there are both VA and private examiners who believe that the 
veteran's proper diagnosis is depressive disorder and 
personality disorder (May 2003); major severe depression, 
recurrent, generalized anxiety disorder (September 2003); 
depressive disorder with anxiety features (November 2003); 
major depressive disorder with psychotic-schizoid features 
(April 2004); and severe major depression recurrent with 
psychotic features, generalized anxiety disorder and panic 
disorder (April 2005).  

The record also contains evidence favorable to the veteran's 
claim in the form of clinical records, which describe a 
number of symptoms that were found to fit the diagnostic 
criteria of PTSD and considered related to trauma the veteran 
experienced in Vietnam, including being wounded.  However, 
where PTSD is shown as a diagnosis in those records, such is 
offered based on a rather vague and general reference to 
symptoms or without specific discussion of the DSM-IV 
criteria.  

In December 2006, the Board remanded this case to arrange for 
the veteran to undergo VA examination which was accomplished 
in August 2007.  The examiner reviewed the veteran's claims 
file in its entirety, took a detailed history of his combat 
service, and noted his post-service symptoms and complaints.  
He also noted the veteran had no history of psychiatric 
hospitalizations but did have ongoing psychiatric care for 
depression and anxiety since 2003.  The veteran reported his 
PTSD symptoms included memories of his military tour, but did 
not specify duration, frequency, or severity.  He also 
described routine combat stressors including a mortar 
explosion and combat injuries.  The veteran's primary 
symptomatology appeared to be recurrent and intrusive 
distressing recollections of the event.  He did not otherwise 
indicate symptoms of inappropriate behavior, suicidal 
ideation, sleep impairment, hallucinations, panic attacks, or 
other PTSD symptoms.  The clinical impression was depressive 
disorder of a schizoaffective bipolar type disorder.  

The examiner concluded that the veteran met the DSM-IV 
stressor criteria for PTSD, as well as the symptom criteria 
for re-experiencing the traumatic event.  Nonetheless, he did 
not fulfill the symptom criteria for avoidance of the 
stimulus or for hyperarousal.  In addition, the trauma 
exposure did not cause impairment in social, occupational or 
other areas of functioning.  

Also of record are additional opinions from the veteran's Vet 
Center psychologist dated in November 2004, December 2006, 
April 2007 and most recently November 2008.  The examiner 
concluded that the veteran met the diagnostic criteria for 
PTSD, based on client history, duration of symptoms, 
behavioral observations, psychological assessment, self-
reports, medical records, clinical criteria according to DSM-
IV, peer reviews, review of professional literature, and by 
way of inductive reasoning.  

The recent psychological evidence of record is inconclusive 
and does not resolve the conflicting psychiatric opinions.  
In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Based on the above, the Board finds that the 
evidence is in equipoise as to whether the veteran currently 
suffers from PTSD that was incurred as a result of his 
stressors in Vietnam.  Consequently, reasonable doubt should 
be resolved in his favor and service connection for PTSD is, 
accordingly, granted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


